Title: To George Washington from Major General Israel Putnam, 8 June 1777
From: Putnam, Israel
To: Washington, George



Dear Generall
Pecks Kill [N.Y.] June 8th 1777.

I Receiv’d your favor of the 2d Inst. and with [regard] to taking steps to procure the Cloathing, I had previous to Receipt of your Letter desired General [McDougall] to send an officer from each of the Regts from Massachusetts, to inquire into the state of it and make a Report as soon as possible, none of which has yet Returnd, but expect them every day—another officer was sent to Albany to make inquiry there, and it seemes by Genl Gates’s Account—that the Cloathing of several Regts from that state, was sent to him, and those Regts now here—but he expected there was not a full supply for the Troops Destin’d for that Department, and for that Reason did not think proper to permit any of it to be Return’d—I will acquaint you with the Report those officers make who have gone to Massachusetts; Immediately on their Return[.] I am trieng to git what knolig I can of the Enemy Strength about kings brig so as to form som Expedison against them but at presant by what I can larn Long Island must be the mark I have sent an ofiser over that yoast [used] to Live thar who has ben twis befor

and hop at his return shall be abel to give you a beator acount. I am Sir with the gratest respects your most obedant humbel sarvant

Israel Putnam

